                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAYNE GARDNER, on behalf of                             CIVIL ACTION
himself and all others similarly situated,
            Plaintiff,

        v.                                              No. 19-2179

WELTMAN, WEINBERG &
REIS CO., LPA, et al.,
          Defendants.

                                          OPINION

   I.        BACKGROUND

        Plaintiff, Dayne Gardner, defaulted on a loan from Synchrony Bank. See

ECF No. 1 ,r,r 15, 23. Synchrony eventually charged off the debt and it was no

longer accruing interest. Id. ,I 27. After the charge-off, Portfolio Recovery

Associates, LLC purchased Plaintiffs debt and referred it to Defendant for

collection purposes. Id.   ,r,r 22, 24.
        Defendant, Weltman, Weinberg & Reis Co., LP A, then sent Plaintiff a

collection letter that contained the balance due. Id.   ,r,r 32, 33.   The top of the letter

stated, "Balance Due as of 02/12/19: $3,250.13." Id. The letter's detachable

payment slip stated, "Balance Due as of February 12, 2019: $3,250.13." Id.

        Plaintiff filed a Complaint individually and on behalf of others similarly

situated alleging that Defendant violated the Fair Debt Collection Practices Act

(the "FDCPA"), 15 U.S.C. § 1692(e), by misrepresenting "that the balance would
increase after the date of the letter." Id. 154. Plaintiff alleges that Defendant's

letter "falsely stated or implied that the balance was subject to increase" because it

contained the phrase "balance due as of' and listed the balance twice. ECF No. 1

1136, 55; ECF No.     16 at 1-2. In addition, Plaintiff alleges the letter violates the

FDCP A because it can be reasonably read to have two meanings. See ECF No. 16

at 7.

         Defendant moved for Judgment on the Pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. ECF No. 13. Defendant argues that the letter's

"as of' language and listing of the balance twice do not misrepresent Plaintiffs

debt because neither implies that the debt would increase. Id. Further, Defendant

argues that Plaintiffs interpretation that the debt would increase is "bizarre and

idiosyncratic." Id. at 6. For the following reasons, the Court will grant

Defendant's Motion.

   II.        DISCUSSION

         A.     Standard of Review

         Judgment on the pleadings is appropriate when "the movant clearly

establishes that no material issue of fact remains ... and that he is entitled to

judgment as a matter of law." Rosenau v. Unifund Corp., 539 F.3d 218,221 (3d

Cir. 2008) (quoting Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289,290




                                            2
(3d Cir. 1988). Further, the Court must view the facts and draw inferences "in the

light most favorable to the nonmoving party." Id.

      A motion for judgment on the pleadings uses the same legal standard as a

motion to dismiss under Rule 12(b)(6). See Spruill v. Gillis, 372 F.3d 218, 223 n.2

(3d Cir. 2004). Accordingly, a complaint must include more than "labels and

conclusions;" it must state "enough facts to state a claim to relief that is plausible

on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).

      A claim is plausible when the pleading provides enough facts to "allow[] the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ethypharm SA. France v. Abbott Labs., 707 F.3d 223,231

n.14 (3d Cir. 2013).

      B.     TheFDCPA

      The FDCPA seeks to "eliminate abusive debt collection practices." Wilson

v. Quadramed Corp., 225 F.3d 350,354 (3d Cir. 2000), as amended (Sept. 7,

2000). Specifically,§ 1692(e) prohibits a debt collector from using "any false,

deceptive, or misleading representation" to collect a debt. 15 U.S.C. § 1692e.

      Claims under the FDCP A are evaluated using the "least sophisticated

debtor" standard. McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d 240,

246 (3d Cir. 2014). The least sophisticated debtor standard is lower than the




                                           3
reasonable debtor standard in order to protect all consumers, even the "gullible as

well as the shrewd." Id. (quoting Rosenau, 539 F.3d at 221).

        Further, the least sophisticated debtor standard is objective. 1 Jensen v.

Pressler & Pressler, 791 F.3d 413, 419 (3d Cir. 2015). Therefore, the plaintiff

does not need to "prove that she was actually confused or misled, only that the

objective least sophisticated debtor would be." Id. Although the FDCPA protects

the least sophisticated debtor, liability cannot be imposed for "bizarre or

idiosyncratic interpretations of collection notices." Wilson, 225 F.3d at 354-55.

"The [least-sophisticated] debtor is still held to a quotient of reasonableness, a

basic level of understanding, and a willingness to read with care, and the debt

collector accordingly cannot be held liable for bizarre or idiosyncratic

interpretations." Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d

142, 149 (3d Cir. 2013).

       In addition, cases have acknowledged lawyers' attempts to use the least

sophisticated debtor standard to exploit the FDCPA through "creative" litigation.

Ocampo v. Client Servs., Inc., No. 18-4326, 2019 WL 2881422, at *3 (E.D.N.Y.

July 3, 2019); see Koehn v. Delta Outsource Grp., Inc., No. 18-1084, 2018 WL


1
 Defendant argues that Plaintiff "admits that the balance was charged off." ECF No. 13 at 6-7,
10. However, applying the objective standard, the Court need not consider whether Plaintiff was
aware that his debt had been charged off and was not accruing interest at the time of Defendant's
collection letter. See Jensen, 791 F .3d at 419.




                                                4
6590617, at *3 (E.D. Wis. Dec. 14, 2018), aff'd, No. 19-1088, 2019 WL 4666297

(7th Cir. Sept. 25, 2019) ("[A]n unsophisticated consumer is not a gifted linguist

who closely parses a debt collection letter like a Wall Street lawyer analyzes a

municipal bond offering or like a patent lawyer construes a patent."); Donaeva v.

Client Servs., Inc., No. 18-6595, 2019 WL 3067108, at *4 (E.D.N.Y. July 12,

2019) (quoting Ocampo v. Client Servs., Inc., No. 18-4326, 2019 WL 2881422, at

*3 (E.D.N.Y. July 3, 2019) ("Like many FDCPA cases, 'this is a 'lawyer's case,'

... it alleges a defect of which only a sophisticated lawyer, not the least

sophisticated consumer, would conceive.")).

      C.     Defendant's Collection Letter Does Not Violate the FDCPA

      Plaintiff argues that Defendant's collection letter misrepresented the debt in

violation of§ 1692(e) of the FDCPA because the "as of' language and listing the

balance twice falsely implied that the balance would increase. ECF No. 1 at 155;

ECF No. 16 at 1-2. Plaintiff also contends that the letter violates the FDCPA

because it can be reasonably read to have two different meanings. See id. at 7.

      In response, Defendant argues that the letter does not misrepresent the debt

because interest was not accruing-Plaintiffs debt was static-and the letter's

language does not imply otherwise. ECF No. 13 at 6-12. Defendant argues that

any other interpretation would be "bizarre and idiosyncratic." The Court agrees.




                                          5
       First, the collection letter's "as of' language does not violate the FDCPA.

See Koehn v. Delta Outsource Grp., Inc.,_ F.3d _, No. 19-1088, 2019 WL

4666297, at *1 (7th Cir. Sept. 25, 2019). Recently, the Seventh Circuit affirmed a

debt collector's motion to dismiss for failure to state a claim because the letter's

"current balance" language did not violate the FDCPA. Id. at * 1. In Koehn, the

letter contained the "current balance" language even though the plaintiff's debt was

static and could no longer accrue interest. Id. Similar to here, the plaintiff argued

that the "current balance" language implied that the balance might increase and

was therefore misleading because debtors would be incentivized to pay off the debt

sooner. Id.

      The court disagreed, holding that the "current balance" language did not

violate the FDCPA because it would "take[] an ingenious misreading of th[ e] letter

to find it misleading." Id. at *2. Further, to hold that the "current balance"

language violated the FDCP A would call into question common phrases such as

'"the balance is$_' or even the use of 'is."' Id. ("[T]hat same ingenuity would

call into question the even simpler phrase that 'the balance is $_ _ .' After all, the

simple present-tense verb 'is' also implies 'current,' doesn't it?").

      Other courts have held the same. See Kidd v. Midland Credit Mgmt., Inc.,

No. 17-1208, 2019 WL 4736913, at *6 (E.D.N.Y. Sept. 27, 2019) (noting that it is

not misleading for a debt collector to use "current balance" language when the



                                           6
plaintiffs debts were not accruing interest or fees); Fiorarancio v. Zwicker &

Assocs., P.C., No. 18-12793, 2019 U.S. Dist. LEXIS 96099, at *4 (D.N.J. June 6,

2019) (noting that the least sophisticated debtor would not interpret the "[a]s of the

date of this letter" language to mean that the debt would increase); Feldheim v.

Fin. Recovery Servs., Inc., 257 F. Supp. 3d 361, 371 (S.D.N.Y. 2017) (noting that

the phrase "as of the date of this notice, you owe $4,414.61" did not violate the

FDCPA because it did not imply the balance would increase over time).

      Plaintiff relies heavily on Chuway v. Nat'l Action Fin. Servs., Inc. and Islam

v. Am. Recovery Serv. Inc., 362 F.3d 944,947 (7th Cir. 2004). In Chuway, the

letter contained the plaintiffs balance, along with the following statement: "Please

remit the balance listed above in the return envelope provided. To obtain your

most current balance information, please call 1-800-916-9006[]" even though the

debt was static. 362 F.3d at 947.

      However, as noted in Koehn, Chuway is factually distinguishable from the

present case. See Koehn v. Delta Outsource Grp., Inc.,_ F.3d _, No. 19-1088,

2019 WL 4666297, at *2 (7th Cir. Sept. 25, 2019). In Chuway, "the[] instruction

... to call to 'obtain your most current balance information' caused the problem"

because it "implied ... that the amount he owed might actually be different from

the 'current balance' set forth in the dunning letter." Id. However, here,

Defendant's letter did not contain further instructions to obtain a current balance-



                                          7
it merely stated "balance due as of." Therefore, the Court is unpersuaded by

Chuway.

       Plaintiff also relies on Islam v. Am. Recovery Serv. Inc., No. 17-4228, 2017

WL 4990570 (E.D.N.Y. Oct. 31, 2017). In Islam, the court held that the "as of'

language "suggests that the debt is [] dynamic" because the least sophisticated

consumer assumes interest will accrue on unpaid debts. Id. at *3-4. Islam held

that the "as of' language violated the FDCPA because it misleads and deceives the

consumer into paying now to avoid accruing interest. Id.

      However, Islam was decided before the Second Circuit's more analogous

decision in Taylor v. Financial Recovery Services, Inc., which held that debt

collectors were not required to explicitly state that a debt was static or not accruing

interest. Id.; Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212,212 (2d Cir.

2018). Similar to here, the plaintiffs debt in that case was also static. Taylor, 886

F.3d at 213. The court affirmed summary judgment for the debt collector, holding

that the letters did not violate the FDCPA despite stating the "balance due" and

omitting any information regarding interest. Id.

      In addition, the Eastern District of New York has since noted its disapproval

of Islam: "Much as it laments the recent direction ofFDCPAjurisprudence, the

Court need not (and does not) ignore what it considers ill-conceived precedent to

reach a just result in this case." Kraus v. Prof'! Bureau of Collections of



                                          8
Maryland, Inc., 281 F. Supp. 3d 312, 324 (E.D.N.Y. 2017) (granting defendant

debt collector's motion to dismiss and stating, "[t]o hold [the defendant] liable in

these circumstances would be to reward a creative yet ostensibly unharmed

plaintiff at the expense of a non-abusive debt collector.").

       Further, Plaintiffs reliance on a case involving dynamic debt is also

misplaced. See Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark,

L.L. C., 214 F .3d 872 (7th Cir. 2000). Miller is factually distinguishable because

the debt there was subject to interest. Id. at 875. The letter stated, '"the unpaid

principal balance' of the loan was $178,844.65" and added "this amount does not

include accrued but unpaid interest .... " Id. The court held that this language

violated the FDCPA because the debt was dynamic and interest was accruing:

"The unpaid principal balance is not the debt; it is only a part of the debt." Id. at

875.

       However, unlike in Miller, Plaintiffs debt in the instant case is not dynamic.

The letter here did not contain the "unpaid principal balance" or "part of the

debt"-it contained the entirety of the debt. Thus, Plaintiff was not misled into

believing a payment would clear his account. On the contrary, paying the balance

in Defendant's letter would clear Plaintiffs account. Thus, the court's concerns in

Miller are not present in this case.




                                           9
      Plaintiff also urges that the letter violates the FDCPA because "it can be

reasonably read to have two or more different meanings, one of which is

inaccurate," causing the least sophisticated debtor to be "uncertain as to her

rights." See Caprio v. Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142,

152 (3d Cir. 2013) (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir.

1996)). However, collection letters are not required to "answer[] all possible

questions about the future." Koehn v. Delta Outsource Grp., Inc.,_ F.3d _, No.

19-1088, 2019 WL 4666297, at *2 (7th Cir. Sept. 25, 2019). A collection letter

does not violate the FDCPA simply because a lawyer is able to point out a question

the "letter does not expressly answer." Id. ("A lawyer's ability to identify a

question that a dunning letter does not expressly answer ('Is it possible the balance

might increase?') does not show the letter is misleading, even if a speculative

guess to answer the question might be wrong.").

      To this point, the Court is unpersuaded by Plaintiffs reliance on Caprio v.

Healthcare Revenue Recovery Grp., LLC, 709 F.3d 142, 145 (3d Cir. 2013).

There, the letter appeared to provide two ways to dispute the debt: "If we can

answer any questions, or if you feel you do not owe this amount, please call us toll

free at 800-984-9115 or write us at the above address." Id. at 145 (emphasis in

original). The Third Circuit held that this language was deceptive because the least




                                         10
sophisticated debtor could reasonably believe that the debt could be disputed either

by phone or by letter, even though all debts had to be disputed in writing. Id.

          Here, the collection letter cannot be reasonably read to have two meanings.

It bears repeating that "[t]he [least-sophisticated] debtor is still held to a quotient of

reasonableness, a basic level of understanding, and a willingness to read with care,

and the debt collector accordingly cannot be held liable for bizarre or idiosyncratic

interpretations." Id. at 149. Further, "an unsophisticated consumer is not a gifted

linguist who closely parses a debt collection letter like a Wall Street lawyer

analyzes a municipal bond offering or like a patent lawyer construes a patent."

Koehn v. Delta Outsource Grp., Inc., No. 18-1084, 2018 WL 6590617, at *3 (E.D.

Wis. Dec. 14, 2018), ajf'd, No. 19-1088, 2019 WL 4666297 (7th Cir. Sept. 25,

2019).

         Last, Plaintiff contends that the letter violated the FDCP A because it

included the balance of the debt twice, but tellingly Plaintiff offered no supporting

case law in briefing or at oral argument for this proposition. The fact that the

balance was listed twice does not make the letter misleading and thus, this

allegation will be dismissed as well.

   III.     CONCLUSION

      For the foregoing reasons, Defendant's Motion for Judgment on the

Pleadings (ECF No. 13) will be granted. An appropriate Order follows.



                                            11
Dated:   l (1 -   a t.f -   °'   O\ ~        BY THE COURT:




                                             CHADF.




                                        12
